The jury retired after receiving the charge of Judge Thompson, who declared the law constitutional, and thought that from the strictness which had been used in framing that law, and the precision in its penning, particularly in defining a bank within the meaning of the act.
The jury returned a sealed verdict, finding the facts *622of passing the money, and under the knowledge of its kemg unauthorized, and said, if the court think the bill money, we find the defendant guilty, if not money, not guilty.
After continuing the point under advisement several days, the court decided, the bill was not money, and the defendant was acquitted.